Citation Nr: 0618091	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder. 

2.  Entitlement to service connection for a bilateral ankle 
disorder to include as secondary to service-connected 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from February 1974 to August 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem. North Carolina.  

In April 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to service connection for a 
bilateral ankle disability to include as secondary to service 
connected bilateral pes planus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since a final April 2000 RO decision, which 
found that no new and material evidence had been received to 
reopen a claim of service connection for a bilateral ankle 
disability includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral ankle 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied service connection for a bilateral ankle 
disability in August 1991, and in April 2000 found that no 
new and material evidence had been received to reopen the 
claim.  The veteran disagreed with that decision and in 
December 2000 a statement of the case was issued.  The 
veteran did not timely appeal, and the decision became final.  
Therefore, the RO's decision of April 2000 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim before 
proceeding to the merits of the appeal.

The RO denied service connection for a bilateral ankle 
disability initially in August 1981 finding that a chronic 
ankle disability was not demonstrated by the evidence 
currently on file.  The Board notes that the veteran's file 
was reconstructed and that his service medical records are 
not available.  In April 2000, the RO found that no new and 
material evidence had been submitted since the VA outpatient 
treatment records from the 1970 to 1999 while showing a 
diagnosis of overuse syndrome in 1994 and 1998, did not show 
any possible relationship between that diagnosis and service 
or a service connected disorder.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the April 2000 rating decision.  Specifically, new VA 
outpatient treatment records show that in September 2002, X-
rays of the ankles showed posttraumatic ossification in the 
right ankle, and a finding that there was an old avulsion 
injury of the left ankle.  In addition in July 2004, a VA 
podiatry consult includes a notation by the examiner that it 
was difficult to determine if the veteran's pes planus 
condition is the cause of the bilateral chronic ankle 
instability.  This evidence demonstrates the existence of 
current bilateral ankle disabilities not previously 
diagnosed, due to a traumatic injury, and also establishes at 
least the possibility of some relationship between the ankle 
disorder and a service-connected disability.  As new and 
material evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.  

As the Board is granting the claim as to whether new and 
material evidence has been received to reopen the claim, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp.  2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005). 


ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral ankle disorder is 
reopened.  To that extent, the appeal is granted.


REMAND

The veteran seeks service connection for a bilateral ankle 
disorder as related to service, or in the alternative due to 
a service-connected disability.  The service personnel 
records confirm that the veteran was a member of the 82nd 
Airborne and he has testified before the undersigned that he 
jumped about 60 times as a parachutist.  He argues that this 
caused damage to his ankles.  He has been diagnosed with 
residuals of traumatic injuries to the ankles.  In addition, 
a VA examiner has suggested that there could be a 
relationship between the bilateral ankle disability and the 
service-connected bilateral pes planus.  An examination and 
opinion on the etiology of the current bilateral ankle 
disability has not been obtained.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to evaluate his 
bilateral ankle disorder.  The claims 
file must be made available to the 
examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests, including X-rays should 
be accomplished.  The examiner should 
render a complete diagnosis and offer an 
opinion, with complete rationale, as to 
the etiology of any bilateral ankle 
disorder found, to include whether it is 
at least as likely as not (a 50 percent 
chance or greater) that any diagnosed 
bilateral ankle disability is related to 
service or to the service-connected 
bilateral pes planus.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a SSOC and 
afforded the appropriate opportunity to 
respond.  In addition to any necessary 
VCAA notification, the veteran should 
also be informed of the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal as noted by The United States 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


